Defendant was charged with murder in the second degree and manslaughter in the first degree in connection with the fatal stabbing of her paramour. At trial, the central issue was justification and the evidence was sufficient to permit a finding that the People disproved that defense beyond a reasonable doubt. *719However, the judgment must be reversed because the trial court erroneously instructed the jury to apply an objective, as opposed to a subjective, standard in assessing defendant’s actions (People v Wagman, 99 AD2d 519; People v Desmond, 93 AD2d 822; 1 CJI [NY] 35.00 at 848). Although no objection was taken to the charge, interest of justice review is warranted under the particular facts of this case. Titone, J. P., Thompson, O’Connor and Rubin, JJ., concur.